DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The term "m2/g" must be changed to "m2/g" ([0007], page 3; [0016], page 6).  
Appropriate correction is required.

Claim Objections
Claims 1, 8, 10, and 11-13 are objected to because of the following informalities:  
Regarding claim 8, "the sample" must be changed to "the fluid sample".
Regarding claim 1, a comma is needed after "to form solid ferric sulfide (FeS)".
Regarding claim 1, the following limitation is grammatically incorrect: "separating the solid phase from the fluid creating a lower corrosion risk fluid sample". The following amendment is suggested: "separating the solid phase from the fluid, thereby creating a lower corrosion risk fluid sample".
Regarding claim 8, "said refinery stream" must be changed to "said source refinery stream". (Although as set forth below in the rejections under 35 USC 112(b), the limitation would still lack proper antecedent basis.)
Regarding claim 10, a comma is needed after "a boiling point fraction of crude oil".
Regarding claim 11, "m2/g" must be changed to "m2/g".
Regarding claims 12 and 13, "said powder" must be changed to "said iron powder".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "A process for blending source refinery streams to create a resultant refinery stream that reasonably optimizes feedstock costs while also balancing corrosion risk in refinery metallurgy presented by reactive sulfur in the source refinery streams." The term "reasonably" in claim 1 is a relative term which renders the claim indefinite.  The term "reasonably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification teaches that "a reasonable amount of time is preferably about an hour" but does not provide guidance regarding reasonable optimization of feedstock costs.
Claim 1 recites the limitations "the temperature to which the resultant refinery stream may be subjected within the refinery," "the refinery," "the fluid," and "the original total sulfur content." There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "combining the iron powder with the fluid sample for a period of time and at a selected temperature of at least approximately the temperature to which the resultant refinery stream may be subjected within the refinery so as to cause the reactive sulfur to react with iron to form solid ferric sulfide (FeS) thereby gathering a substantial portion of the reactive sulfur from the fluid sample into a solid phase." The limitation "the resultant refinery stream" has antecedent basis in the preamble only, which recites creating a resultant refinery stream from blending source refinery streams [plural]. However, in the highlighted limitation, the limitation "the resultant refinery stream" is linked to "the fluid sample," which is introduced in the claim body as being of a source refinery stream [singular]. Accordingly, the limitation "the resultant refinery stream" does not appear to refer to the same resultant refinery stream introduced in claim preamble and lacks sufficient antecedent basis.
Claim 1 recites the limitation "the reactive sulfur" twice. There is insufficient antecedent basis for this limitation because claim 1 introduces "reactive sulfur" both in claim preamble and in the step of providing a fluid sample.
containing reactive sulfur." There is insufficient antecedent basis for this limitation because claim 1 previously introduces "a fluid sample of a source refinery stream containing reactive sulfur," where "containing reactive sulfur" is interpreted as modifying "a source refinery stream."
Claim 1 recites the limitation "gathering a substantial portion of the reactive sulfur from the fluid sample into a solid phase." The term "substantial" in claim 1 is a relative term which renders the claim indefinite.  The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3 and 4 the limitation "the step for combining." There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a step of combining, not a "step for combining," which would be subject to interpretation under 35 USC 112(f).
Claims 5, 12, and 13 the limitation "the fluid." There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said refinery stream." There is insufficient antecedent basis for this limitation because claim 1 introduces both "a source refinery stream containing reactive sulfur" and "another source refinery stream."
Claim 12 recites the limitation "wherein said [iron] powder is present in an amount sufficient to react all of the sulfur in the fluid [sample]," while claim 13 recites the limitation "wherein said [iron] powder is present in an amount sufficient to react all of the reactive sulfur in the fluid [sample]." The distinction between claim 12 and claim 13 is unclear in view of the specification. The specification teaches that reactivity of sulfur is dependent upon conditions including temperature ([0013], page 5; [0022], page 7). Accordingly, the difference between measured total sulfur and measured total reactive sulfur is dependent upon the conditions (temperature) being tested. Irrespective of the temperature being tested, how can (total) sulfur react unless it is reactive sulfur? Accordingly, it is unclear how claim 12 differs from claim 13.
Claim 13 recites the limitation "the reactive sulfur." There is insufficient antecedent basis for this limitation because claim 1 introduces "reactive sulfur" both in claim preamble and in the step of providing a fluid sample.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over China Petrochemical Corp (CN 100363742 C; refer to English abstract and software translation) in view of Yepez (US 2012/0075629) and Kusinski (US 2012/0160709).
Regard claims 1 and 5, China Petrochemical Corp discloses a process comprising 
providing a fluid sample of a source refinery stream containing reactive sulfur (abstract; Summary of the invention, page 3); 
measuring the total sulfur content of the sample of the source refinery stream (abstract; Summary of the invention, page 3); 
providing iron powder (abstract; Summary of the invention, page 3; Example 1, page 4);  
combining the iron powder with the fluid sample for a period of time and at a selected temperature of at least approximately the temperature to which the resultant refinery stream may be subjected within the refinery ("the simulated field operating conditions," Summary of the invention, page 3) so as to cause the reactive sulfur to react with iron to form solid ferric sulfide 
separating the solid phase from the fluid by filtering the solid phase from the fluid (Embodiment, pages 3-4; Example 1, page 4) creating a lower corrosion risk fluid sample (supernatant liquor); 
measuring the total sulfur in the lower corrosion risk fluid sample to thereby determine by subtraction the portion of the original total sulfur content of the fluid sample containing reactive sulfur (abstract; Summary of the invention, page 3; Embodiment, pages 3-4; Example 1, page 4).
Regarding the limitation "A process for blending source refinery streams to create a resultant refinery stream that reasonably optimizes feedstock costs while also balancing corrosion risk in refinery metallurgy presented by reactive sulfur in the source refinery streams," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
China Petrochemical Corp is silent regarding the size or surface area of the iron powders and therefore does not disclose that the iron powder has a surface area of at least about 0.01 m2/g. However, iron powders having a surface area of at least about 0.01 m2/g are conventional. 
In the analogous art of using corrosion rates to facilitate selecting which oils to process in refineries ([0004]), Yepez discloses iron particles having a surface area of 0.721 m2/g ([0027]) that were added to and then filtered from a corrosive material ([0027]) that is a crude oil sample ([0029], Fig. 2). For the benefit of selecting a known type of iron particles that is suitable for addition to crude oil samples and later filtration, it would have been obvious to one of ordinary skill in the art at the time of filing that the iron powder of China Petrochemical Corp are the iron particles of Yepez, which have a surface area of at least about 0.01 m2/g.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).


In the analogous art of charactering refinery feedstocks according to their corrosivity ([0002]) and optimizing the usage of refinery feedstocks in blending (abstract), Kusinski discloses a process for blending source refinery streams to create a resultant refinery stream that reasonably optimizes feedstock costs while also balancing corrosion risk in refinery metallurgy presented by reactive sulfur in the source refinery streams (abstract, [0002], [0020], [0023], [0033], [0056] [0057], [0059], [0060]) comprising a step of blending the source refinery stream with another source refinery stream to create a desired resultant blend for subsequent processing in the refinery ([0059], [0060], [0070]). For the benefit of making optimizing the usage of refinery feedstocks in blending, it would have been obvious to one of ordinary skill in the art at the time of filing to modify China Petrochemical Corp's method for detecting corrosive sulfur content with Kusinski's step of blending the source refinery stream with another source refinery stream to create a desired resultant blend for subsequent processing in the refinery.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Regard claim 2, Yepez discloses that said iron powder has an average particle size of less than or equal to about 50 microns ([0016], [0027]).
Regard claims 3 and 4, China Petrochemical Corp discloses that the step for combining provides the iron powder in the fluid sample at the selected temperature for at least 45 minutes and for at least 60 minutes (Example 1, page 4; Table 2).
Regard claim 6, China Petrochemical Corp discloses that said combining the iron powder with the sample of the fluid further comprises mixing the iron powder and the fluid sample so as to provide a substantially homogeneous mixture of the powder and the fluid sample (under stirring, Embodiment and Example 1).
Regard claim 7, China Petrochemical Corp does not explicitly teach that said combining step is carried out under an inert atmosphere, although the heated reaction is conducted in an "airtight autoclave" (Example 1). In the analogous art of charactering refinery feedstocks according to their corrosivity ([0002]) and optimizing the usage of refinery feedstocks in 
Regard claim 8, China Petrochemical Corp discloses that said refinery stream is vacuum distillates (Embodiment, page 4).
Regard claim 9, China Petrochemical Corp discloses that said fluid is a crude oil (abstract, Embodiment, page 4).
Regard claim 10, China Petrochemical Corp discloses that said fluid is a boiling point fraction of crude oil where at least 50% of the fraction has a boiling point in excess of 500 °F [500 °F = 260 °C] ("boiling point > 350 °C," Example 6, page 5).
Regard claim 11, Yepez discloses that said iron powder has a surface area of between about 0.05 and about 2 m2/g (0.721 m2/g, [0027]).
Regard claim 12, in the embodiment of Example 1, China Petrochemical Corp discloses adding 5 grams of iron powder to 30 g of distillate having 4220 ppm sulfur content. Given the excess of iron compared to sulfur, this is broadly interpreted as fulfilling the indefinite limitation that said powder is present in an amount sufficient to react all of the sulfur in the fluid.
Regard claim 12, China Petrochemical Corp discloses that said powder is present in an amount sufficient to react all of the reactive sulfur in the fluid (Embodiment, page 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Caoka ("Measuring the Corrosive Sulfur in Petroleum Fractions by Copper Powder Corroding Technique," Petrochemical Corrosion and Protection, 2000, in Chinese with English abstract) discloses a technique for measuring the corrosive sulfur in the petroleum fractions. The sulfur content measured after the copper powder and corrosion products were filtered was compared with that measured before copper powder reaction. The difference was the amount of corrosive sulfur.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        





/Christopher Adam Hixson/Primary Examiner, Art Unit 1797